Order, Supreme Court, New York County (Stanley Sklar, J.), entered on or about January 11, 1991, denying defendants Turner & Newall PLC, TAF International Ltd. and J.W. Roberts Ltd.’s ("appellants”) motion for summary judgment dismissing the complaint against them, unanimously affirmed, without costs.
Plaintiffs, including the City of New York, commenced this action against appellants and other parties who were engaged in the mining, distribution and manufacture of asbestos related products which were ultimately installed in many public buildings. Plaintiffs seek to recover damages against these parties for the costs involved with the encapsulation and/or removal of the asbestos from their premises. Specifically, plaintiffs seek recovery against appellant Turner & Newall PLC ("Turner”) and two of its subsidiaries for the action of another subsidiary, Keasbey & Mattison Company ("Keasbey”) which was officially dissolved in 1967, on the ground that Turner was the alter ego of Keasbey. Plaintiffs contend that Turner suppressed scientific knowledge of the hazards of asbestos during the 1940’s and 1950’s from both the public as well as Keasbey, under whose name a sprayed-on asbestos product manufactured by J.W. Roberts was sold thus preventing the placement of any warnings on the end product.
Our review of the record confirms the IAS court’s determination that material issues of fact exist concerning whether Keasbey was the alter ego of Turner and whether Turner suppressed knowledge of the hazards of the product asbestos such as to prevent the placement of warnings on said product (see, e.g., United States v Nicolet, Inc., 712 F Supp 1193 [ED Pa 1989]). Concur — Sullivan, J. P., Wallach, Asch, Kassal and Rubin, JJ.